Citation Nr: 1438816	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for an endocrine disorder, to include thyroid disease, Hashimoto's thyroid, and/or fatty liver.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to August 1974 and April 1976 to October 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 1988 and September 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of that hearing has been associated with the claims file.
 
The Veteran initially submitted a claim for service connection for a liver disorder in September 2008.  He then submitted a medical release form to VA specifically discussing an endocrine disorder, to include a thyroid disorder, in March 2009.  In its September 2009 rating decision, the RO denied service connection for an endocrine disorder.  Over the course of the appeal of that September 2009 decision, the RO construed the Veteran's contentions as encompassing separate claims for service connection for a liver disorder and a thyroid disorder.  However, the Board finds that the Veteran has contended that these conditions are related.  As such, the Board has amended the separate liver and thyroid claims on appeal to one claim for service connection for an endocrine disorder, which encompasses the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the Veterans Benefits Management System.
 
The issues of entitlement to service connection for an endocrine disorder and entitlement to an initial compensable evaluation for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right shoulder acromioclavicular (AC) joint arthritis had its onset during service.


CONCLUSION OF LAW

Right shoulder AC joint arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's right shoulder claim, because it is granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2013).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that service connection for right shoulder AC joint arthritis is warranted in this case.  The Veteran has current diagnoses of right shoulder AC joint arthritis and right shoulder tendinitis.  Review of the Veteran's service treatment records show that he was treated for right shoulder pain due to an acute A-C joint separation in 1977, while in service.  At a VA examination in May 2011, the VA examiner opined that the Veteran's right shoulder AC joint arthritis was most likely caused by or the result of his in service injury.  There is no evidence of record refuting this opinion.  The Board notes that the VA examiner also found that some of the Veteran's symptoms were due to rotator cuff tendonitis, and not his right AC joint arthritis.  Upon effectuation of the grant of service connection, an examination may be warranted to determine if the symptoms of the separate disorders may be separated for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition).  Accordingly, the Board concludes that service connection for right shoulder AC joint arthritis is warranted. 


ORDER

Service connection for a right shoulder AC joint arthritis is granted.


REMAND

The Board finds that a remand is necessary for further development of the Veteran's endocrine and bilateral hearing loss claims.  First, at his October 2013 hearing, the Veteran testified that his bilateral hearing loss has worsened since his last VA examination in June 2011.  As such, the Board finds that a new VA examination should be obtained.  Second, the Board notes that the Veteran has stated that he has been treated by a private endocrinologist for his endocrine disorder.  These records should be obtained and associated with the claims file.  While the Veteran was afforded a VA examination for his endocrine disorder in May 2011, that examiner did not provide an opinion on the possible relationship between the Veteran's fatty liver diagnosis and an endocrine disorder.  As such, a new VA examination should be obtained, which provides such an opinion as well as allows the examiner to review all evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the nature and etiology of any endocrine disorder, thyroid disorder, Hashimoto's thyroid, or fatty liver.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  An explanation for all opinions expressed must be provided.  

It should be noted that the Veteran has previously been diagnosed with a thyroid nodule, Hashimoto's thyroid, autoimmune thyroiditis, and hypothyroidism.  The Veteran also had an elevated liver function test while in service and fatty liver has been noted.  The examiner must elicit a full history from the Veteran, to include his exposures to chemicals, including asbestos, during service, and consider his lay statements in providing an opinion. 

(a) The examiner must opine as to whether it is at least as likely as not any diagnosed endocrine disorder is causally or etiologically related to the Veteran's military service, to include elevated liver function tests.  

(b) The examiner must also provide an opinion regarding whether any diagnosed endocrine disorder is caused or aggravated by the Veteran's diagnosed fatty liver.  

(c) The examiner is also requested to opine as to whether the Veteran's elevated liver function testing in 1988 was related to and/or a symptom of his current endocrine disorder, any current thyroid disorders, or his current fatty liver.

(d) The examiner must provide an opinion regarding whether fatty liver is a lab finding, symptom, or disability.

3.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a new VA examination to determine the severity and manifestation of any bilateral hearing disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner must opine as to the current severity and manifestation of the Veteran's service connected bilateral hearing disorder, via conducting the most recent disability benefits questionnaire applicable to hearing loss.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


